UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORED OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-22897 CONTEXT CAPITAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Vicki Horwitz Atlantic Fund Services Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2013- June 30, 2014 ITEM 1. PROXY VOTING RECORD Context Alternative Strategies Fund - Highland Capital Management, LP Issuer Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Proposal/Description of the Matter Voted Proposed by Issuer/Shareholder Did Fund Cast Vote on Matter (Y/N) How Vote was Cast (For/Against Proposal or Abstain) Fund Vote For/ Against Management THE WILLIAMS COMPANIES, INC. WMB May 22, 2014 ELECTION OF DIRECTOR: ALAN S. ARMSTRONG Issuer Yes For For THE WILLIAMS COMPANIES, INC. WMB May 22, 2014 ELECTION OF DIRECTOR: JOSEPH R. CLEVELAND Issuer Yes For For THE WILLIAMS COMPANIES, INC. WMB May 22, 2014 ELECTION OF DIRECTOR: KATHLEEN B. COOPER Issuer Yes For For THE WILLIAMS COMPANIES, INC. WMB May 22, 2014 ELECTION OF DIRECTOR: JOHN A. HAGG Issuer Yes For For THE WILLIAMS COMPANIES, INC. WMB May 22, 2014 ELECTION OF DIRECTOR: JUANITA H. HINSHAW Issuer Yes For For THE WILLIAMS COMPANIES, INC. WMB May 22, 2014 ELECTION OF DIRECTOR: RALPH IZZO Issuer Yes For For THE WILLIAMS COMPANIES, INC. WMB May 22, 2014 ELECTION OF DIRECTOR: FRANK T. MACINNIS Issuer Yes For For THE WILLIAMS COMPANIES, INC. WMB May 22, 2014 ELECTION OF DIRECTOR: ERIC W. MANDELBLATT Issuer Yes For For THE WILLIAMS COMPANIES, INC. WMB May 22, 2014 ELECTION OF DIRECTOR: STEVEN W. NANCE Issuer Yes For For THE WILLIAMS COMPANIES, INC. WMB May 22, 2014 ELECTION OF DIRECTOR: MURRAY D. SMITH Issuer Yes For For THE WILLIAMS COMPANIES, INC. WMB May 22, 2014 ELECTION OF DIRECTOR: JANICE D. STONEY Issuer Yes For For THE WILLIAMS COMPANIES, INC. WMB May 22, 2014 ELECTION OF DIRECTOR: LAURA A. SUGG Issuer Yes For For THE WILLIAMS COMPANIES, INC. WMB May 22, 2014 APPROVAL OF THE AMENDMENT TO THE WILLIAMS COMPANIES, INC. 2007 INCENTIVE PLAN. Issuer Yes For For THE WILLIAMS COMPANIES, INC. WMB May 22, 2014 APPROVAL OF THE AMENDMENT TO THE WILLIAMS COMPANIES, INC. 2007 EMPLOYEE STOCK PURCHASE PLAN. Issuer Yes For For THE WILLIAMS COMPANIES, INC. WMB May 22, 2014 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2014. Issuer Yes For For THE WILLIAMS COMPANIES, INC. WMB May 22, 2014 APPROVAL, BY NONBINDING ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION. Issuer Yes For For CHEVRON CORPORATION CVX May 28, 2014 ELECTION OF DIRECTOR: L.F. DEILY Issuer Yes For For CHEVRON CORPORATION CVX May 29, 2014 ELECTION OF DIRECTOR: R.E. DENHAM Issuer Yes For For CHEVRON CORPORATION CVX May 30, 2014 ELECTION OF DIRECTOR: A.P. GAST Issuer Yes For For CHEVRON CORPORATION CVX May 31, 2014 ELECTION OF DIRECTOR: E. HERNANDEZ, JR. Issuer Yes For For CHEVRON CORPORATION CVX June 1, 2014 ELECTION OF DIRECTOR: J.M. HUNTSMAN, JR. Issuer Yes For For CHEVRON CORPORATION CVX June 2, 2014 ELECTION OF DIRECTOR: G.L. KIRKLAND Issuer Yes For For CHEVRON CORPORATION CVX June 3, 2014 ELECTION OF DIRECTOR: C.W. MOORMAN Issuer Yes For For CHEVRON CORPORATION CVX June 4, 2014 ELECTION OF DIRECTOR: K.W. SHARER Issuer Yes For For CHEVRON CORPORATION CVX June 5, 2014 ELECTION OF DIRECTOR: J.G. STUMPF Issuer Yes For For CHEVRON CORPORATION CVX June 6, 2014 ELECTION OF DIRECTOR: R.D. SUGAR Issuer Yes For For CHEVRON CORPORATION CVX June 7, 2014 ELECTION OF DIRECTOR: C. WARE Issuer Yes For For CHEVRON CORPORATION CVX June 8, 2014 ELECTION OF DIRECTOR: J.S. WATSON Issuer Yes For For CHEVRON CORPORATION CVX June 9, 2014 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For CHEVRON CORPORATION CVX June 10, 2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For CHEVRON CORPORATION CVX June 11, 2014 CHARITABLE CONTRIBUTIONS DISCLOSURE Issuer Yes Against For CHEVRON CORPORATION CVX June 12, 2014 LOBBYING DISCLOSURE Issuer Yes Against For CHEVRON CORPORATION CVX June 13, 2014 SHALE ENERGY OPERATIONS Issuer Yes Against For CHEVRON CORPORATION CVX June 14, 2014 INDEPENDENT CHAIRMAN Issuer Yes For Against CHEVRON CORPORATION CVX June 15, 2014 SPECIAL MEETINGS Issuer Yes Against For CHEVRON CORPORATION CVX June 16, 2014 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Issuer Yes Against For CHEVRON CORPORATION CVX June 17, 2014 COUNTRY SELECTION GUIDELINES Issuer Yes Against For TARGA RESOURCES CORP. TRGP 87612G101 May 29, 2014 ELECTION OF DIRECTOR: CHARLES R. CRISP Issuer Yes For For TARGA RESOURCES CORP. TRGP 87612G101 May 29, 2014 ELECTION OF DIRECTOR: LAURA C. FULTON Issuer Yes For For TARGA RESOURCES CORP. TRGP 87612G101 May 29, 2014 ELECTION OF DIRECTOR: JAMES W. WHALEN Issuer Yes For For TARGA RESOURCES CORP. TRGP 87612G101 May 29, 2014 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS Issuer Yes For For TARGA RESOURCES CORP. TRGP 87612G101 May 29, 2014 ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer Yes For For TARGA RESOURCES CORP. TRGP 87612G101 May 29, 2014 A SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF A REPORT ON METHANE EMISSIONS Issuer Yes Against For MARKWEST ENERGY PARTNERS LP MWE June 6, 2014 ELECTION OF DIRECTOR: FRANK M. SEMPLE Issuer Yes For For MARKWEST ENERGY PARTNERS LP MWE June 6, 2014 ELECTION OF DIRECTOR: DONALD D. WOLF Issuer Yes For For MARKWEST ENERGY PARTNERS LP MWE June 6, 2014 ELECTION OF DIRECTOR: W.A. BRUCKMANN III Issuer Yes For For MARKWEST ENERGY PARTNERS LP MWE June 6, 2014 ELECTION OF DIRECTOR: MICHAEL L. BEATTY Issuer Yes For For MARKWEST ENERGY PARTNERS LP MWE June 6, 2014 ELECTION OF DIRECTOR: CHARLES K. DEMPSTER Issuer Yes For For MARKWEST ENERGY PARTNERS LP MWE June 6, 2014 ELECTION OF DIRECTOR: DONALD C. HEPPERMANN Issuer Yes For For MARKWEST ENERGY PARTNERS LP MWE June 6, 2014 ELECTION OF DIRECTOR: RANDALL J. LARSON Issuer Yes For For MARKWEST ENERGY PARTNERS LP MWE June 6, 2014 ELECTION OF DIRECTOR: ANNE E. FOX MOUNSEY Issuer Yes For For MARKWEST ENERGY PARTNERS LP MWE June 6, 2014 ELECTION OF DIRECTOR : WILLIAM P. NICOLETTI Issuer Yes For For MARKWEST ENERGY PARTNERS LP MWE June 6, 2014 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE PARTNERSHIP'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PARTNERSHIP'S PROXY STATEMENT FOR THE 2014 ANNUAL MEETING OF COMMON UNITHOLDERS. Issuer Yes Against Against MARKWEST ENERGY PARTNERS LP MWE June 6, 2014 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, Issuer Yes For For Context Alternative Strategies Fund - Kellner Private Fund Management, LP Vote Summary SIRIUS XM HOLDINGS INC. Security 82968B103 Meeting Type Annual Ticker Symbol SIRI Meeting Date 19-May-2014 ISIN US82968B1035 Agenda 933965557 - Management Record Date 28-Mar-2014 Holding Recon Date 28-Mar-2014 City / Country / United States Vote Deadline Date 16-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. DIRECTOR Management 1 JOAN L. AMBLE For For For 2 ANTHONY J. BATES For For For 3 GEORGE W. BODENHEIMER For For For 4 DAVID J.A. FLOWERS For For For 5 EDDY W. HARTENSTEIN For For For 6 JAMES P. HOLDEN For For For 7 GREGORY B. MAFFEI Withheld Against Withheld Comments: but we recommend that clients "WITHHOLD" votes from Inside director Gregory B. Maffei, current member of the Nominating and Corporate Governance committee of the Board. We believe that key Board committees namely Audit, Compensation and Nominating committees should be comprised solely of Independent outside directors for sound corporate governance practice. 8 EVAN D. MALONE For For For 9 JAMES E. MEYER For For For 10 JAMES F. MOONEY For For For 11 CARL E. VOGEL For For For 12 VANESSA A. WITTMAN For For For 13 DAVID M. ZASLAV For For For 2. ADVISORY VOTE TO APPROVE THE NAMED EXECUTIVE OFFICERS' COMPENSATION. Management For For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR Management For For For EPL OIL & GAS, INC. Security 26883D108 Meeting Type Special Ticker Symbol EPL Meeting Date 30-May-2014 ISIN US26883D1081 Agenda 934000489 - Management Record Date 21-Apr-2014 Holding Recon Date 21-Apr-2014 City / Country / United States Vote Deadline Date 29-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 12, 2014, AMONG EPL OIL & GAS, INC., ENERGY XXI (BERMUDA) LIMITED, ENERGY XXI GULF COAST, INC. AND CLYDE MERGER SUB, INC. Management For For For 2. APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO EPL OIL & GAS, INC.'S NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATES TO THE PROPOSED TRANSACTIONS. Management For For For 3. APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES. Management For For For TIME WARNER CABLE INC Security 88732J207 Meeting Type Annual Ticker Symbol TWC Meeting Date 05-Jun-2014 ISIN US88732J2078 Agenda 934011610 - Management Record Date 11-Apr-2014 Holding Recon Date 11-Apr-2014 City / Country / United States Vote Deadline Date 04-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF DIRECTOR: CAROLE BLACK Management For For For 1B. ELECTION OF DIRECTOR: GLENN A. BRITT Management For For For 1C. ELECTION OF DIRECTOR: THOMAS H. CASTRO Management For For For 1D. ELECTION OF DIRECTOR: DAVID C. CHANG Management For For For 1E. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For For 1F. ELECTION OF DIRECTOR: PETER R. HAJE Management For For For 1G. ELECTION OF DIRECTOR: DONNA A. JAMES Management For For For 1H. ELECTION OF DIRECTOR: DON LOGAN Management For For For 1I. ELECTION OF DIRECTOR: ROBERT D. MARCUS Management For For For 1J. ELECTION OF DIRECTOR: N.J. NICHOLAS, JR. Management For For For 1K. ELECTION OF DIRECTOR: WAYNE H. PACE Management For For For 1L. ELECTION OF DIRECTOR: EDWARD D. SHIRLEY Management For For For 1M. ELECTION OF DIRECTOR: JOHN E. SUNUNU Management For For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For 4. STOCKHOLDER PROPOSAL ON DISCLOSURE OF LOBBYING ACTIVITIES. Shareholder Against For Against 5. STOCKHOLDER PROPOSAL ON ACCELERATED VESTING OF EQUITY AWARDS IN A CHANGE IN CONTROL. Shareholder Against For Against NORDION INC. Security 65563C105 Meeting Type Annual and Special Meeting Ticker Symbol NDZ Meeting Date 06-Jun-2014 ISIN CA65563C1059 Agenda 934008156 - Management Record Date 24-Apr-2014 Holding Recon Date 24-Apr-2014 City / Country / Canada Vote Deadline Date 03-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 01 THE SPECIAL RESOLUTION (THE "ARRANGEMENT RESOLUTION"), THE FULL TEXT OF WHICH IS SET FORTH IN APPENDIX "B" TO THE CIRCULAR, APPROVING AN ARRANGEMENT PURSUANT TO SECTION 192 OF THE CANADA BUSINESS CORPORATIONS ACT TO EFFECT, AMONG OTHER THINGS, THE EFFECTIVE ACQUISITION BY THE PURCHASER OF ALL THE OUTSTANDING COMMON SHARES OF NORDION INC., ALL AS MORE PARTICULARLY DESCRIBED IN THE CIRCULAR. Management For For For 02 DIRECTOR Management 1 W. D. ANDERSON For For For 2 J. BROWN For For For 3 W. G. DEMPSEY For For For 4 S. MURPHY For For For 5 K. NEWPORT For For For 6 A. OLUKOTUN For For For 7 S. M. WEST For For For 8 J. WOODRUFF For For For 03 APPOINTMENT OF ERNST & YOUNG LLP AS AUDITORS, AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For For DFC GLOBAL CORP Security 23324T107 Meeting Type Special Ticker Symbol DLLR Meeting Date 06-Jun-2014 ISIN US23324T1079 Agenda 934016076 - Management Record Date 29-Apr-2014 Holding Recon Date 29-Apr-2014 City / Country / United States Vote Deadline Date 05-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. TO CONSIDER AND VOTE UPON A PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF APRIL 1, 2014, BY AND AMONG DFC GLOBAL CORP., LSF8 STERLING PARENT, LLC AND LSF8 STERLING MERGER COMPANY, LLC. Management For For For 2. TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO THE NAMED EXECUTIVE OFFICERS OF DFC GLOBAL CORP. IN CONNECTION WITH THE MERGER. Management For For For 3. TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE MERGER PROPOSAL IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE MERGER PROPOSAL. Management For For For FOREST LABORATORIES, INC. Security Meeting Type Special Ticker Symbol FRX Meeting Date 17-Jun-2014 ISIN US3458381064 Agenda 934021471 - Management Record Date 02-May-2014 Holding Recon Date 02-May-2014 City / Country / United States Vote Deadline Date 16-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 17, 2014, BY AND AMONG ACTAVIS PLC, TANGO US HOLDINGS INC., TANGO MERGER SUB 1 LLC, TANGO MERGER SUB 2 LLC AND FOREST LABORATORIES, INC. APPROVAL OF THIS PROPOSAL IS REQUIRED TO COMPLETE THE MERGER. Management For For For 2. TO APPROVE, ON A NON-BINDING BASIS, THE COMPENSATION TO BE PAID TO FOREST LABORATORIES, INC.'S NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATES TO THE MERGER. Management For For For Context Alternative Strategies Fund- Phineus Partners L.P. Issuer Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Proposal/Description of the Matter Voted Proposed by Issurer/ Shareholder Did Fund Cast Vote on Matter (Y/N) How Vote was Cast (For/Against Proposal or Abstain) Fund Vote For/ Against Management General Motors GM 37045V100 6/10/2014 Election of Directors - all Issuer Y For For General Motors GM 37045V100 6/10/2014 Ratification of the Selection of Deloitte & Touche LLP as GM's independent Registered Public Accouting Firm for 2014 Issuer Y For For General Motors GM 37045V100 6/10/2014 Advisory Vote to Approve Executive Compensation Issuer Y For For General Motors GM 37045V100 6/10/2014 Advisory Vote to Approve the Frequency of a Stockholder Advisory Vote on Executive Compensation Issuer Y Abstain Against General Motors GM 37045V100 6/10/2014 Approval of the General Motors Company 2014 Short Term Incentive Plan Issuer Y For For General Motors GM 37045V100 6/10/2014 Approval of the General Motors Company 2014 Long Term Incentive Plan Issuer Y For For General Motors GM 37045V100 6/10/2014 Cumulative Voting Issuer Y Against For General Motors GM 37045V100 6/10/2014 Independent Board Chairman Issuer Y Against For Context Alternative Strategies Fund - Weatherbie Capital, LLC ENVESTNET, INC. Security 29404K106 Meeting Type Annual Ticker Symbol ENV Meeting Date 14-May-2014 ISIN US29404K1060 Agenda 933978352 - Management Record Date 31-Mar-2014 Holding Recon Date 31-Mar-2014 City / Country / United States Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 ROSS CHAPIN For For 2 CYNTHIA EGAN For For 3 GATES HAWN For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Approve Stock Compensation Plan Management For For FRANCESCA'S HOLDINGS CORPORATION Security Meeting Type Annual Ticker Symbol FRAN Meeting Date 05-Jun-2014 ISIN US3517931040 Agenda 933992352 - Management Record Date 07-Apr-2014 Holding Recon Date 07-Apr-2014 City / Country / United States Vote Deadline Date 04-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 MR. GREG BRENNEMAN For For 2 MR. NEILL DAVIS For For 3 MS. LAURIE ANN GOLDMAN For For 2. Ratify Appointment of Independent Auditors Management For For EXAMWORKS GROUP, INC (EXAM) Security 30066A105 Meeting Type Annual Ticker Symbol EXAM Meeting Date 05-Jun-2014 ISIN US30066A1051 Agenda 933993087 - Management Record Date 14-Apr-2014 Holding Recon Date 14-Apr-2014 City / Country / United States Vote Deadline Date 04-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 J. THOMAS PRESBY For For 2 DAVID B. ZENOFF For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For VERIFONE SYSTEMS, INC. Security 92342Y109 Meeting Type Annual Ticker Symbol PAY Meeting Date 17-Jun-2014 ISIN US92342Y1091 Agenda 934010935 - Management Record Date 25-Apr-2014 Holding Recon Date 25-Apr-2014 City / Country / United States Vote Deadline Date 16-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For DECKERS OUTDOOR CORPORATION Security Meeting Type Annual Ticker Symbol DECK Meeting Date 18-Jun-2014 ISIN US2435371073 Agenda 934004855 - Management Record Date 21-Apr-2014 Holding Recon Date 21-Apr-2014 City / Country / United States Vote Deadline Date 17-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 ANGEL R. MARTINEZ For For 2 JOHN M. GIBBONS For For 3 JOHN G. PERENCHIO For For 4 MAUREEN CONNERS For For 5 KARYN O. BARSA For For 6 MICHAEL F. DEVINE, III For For 7 JAMES QUINN For For 8 LAURI SHANAHAN For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For During the period March 20, 2014 – June 30, 2014, Context Capital Advisers, LLC did not vote any proxies on behalf of the Context Alternative Strategies Fund. During the period March 20, 2014 – June 30, 2014, Armory Funds, LLC did not vote any proxies on behalf on portion of the Context Alternative Strategies Fund that it manages. During the period March 20, 2014 – June 30, 2014, Del Mar Asset Management LP did not vote any proxies on behalf on portion of the Context Alternative Strategies Fund that it manages. During the period March 20, 2014 – June 30, 2014, ESM Management, LLC did not vote any proxies on behalf on portion of the Context Alternative Strategies Fund that it manages. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE CONTEXT CAPITAL FUNDS By: /s/ Stephen J. Kneeley Stephen J. Kneeley, President and Principal Executive Officer Date: August 22, 2014
